DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment and remarks filed on 10/11/21. 

Status of claims
Claims 1-23 are pending in the application.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/21.
Applicants are notified that election of species with respect to thiol-based reducing agents and polar organic solvents is hereby withdrawn.
Applicant’s election without traverse of species “step (i) before “step (ii) in the reply filed on 3/11/21 is acknowledged.
Claims 1-22 are examined in the application and the generic claim is examined to the extent that it reads on “step (i) before “step (ii).
The following rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").

“1. (Original) Process for curl-relaxing and/or straightening keratin fibres, in particular keratin fibres such as the hair, comprising:
i)    the application to said fibres of an acidic composition (A), preferably having a pH between 1 and 5 inclusive and containing one or more thiol-based reducing agents;
ii)    the application to said fibres of a distinct composition (B) containing one or more polar organic solvents; followed by
iii)    a step of heat treatment of the fibres by means of a heating tool;
it being understood that steps i) and ii) are performed separately, i.e. i) and then ii) or else ii) and then i), preferably in the order i) and then ii) and followed by step iii).
The written description rejection is with respect to “ thiol based reducing agent” wherein R represents in claim 3, 

    PNG
    media_image1.png
    306
    656
    media_image1.png
    Greyscale
 

and in claim 5, R  represents “

    PNG
    media_image2.png
    153
    632
    media_image2.png
    Greyscale

 The instant specification fails to describe any species drawn to  hetero aryl group “.  There is no description for the species. There is neither description nor exemplification.
The only description for the species in the “ thiol-based reducing agents “ are  the species claimed in claim 7 and described at page 11, ll. 26-33 of instant specification.
Therefore instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to  “Process for curl-relaxing and/or straightening keratin fibres, in particular keratin fibres such as the hair, comprising:
i)    the application to said fibers of an acidic composition (A), preferably having a pH between 1 and 5 inclusive and containing one or more thiol-based reducing agents;
ii)    the application to said fibres of a distinct composition (B) containing one or more polar organic solvents; followed by
iii)    a step of heat treatment of the fibres by means of a heating tool;
it being understood that steps i) and ii) are performed separately, i.e. i) and then ii) or else ii) and then i), preferably in the order i) and then ii) and followed by step iii) wherein the thiol based reducing agents are described above.

Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
Applicant  argue  that  instant specification discloses that the radical R of the thiol-based reducing agents of formulae i-1 or i-2 may represent "(hetero)aryl optionally substituted in particular with one or more hydroxyl, thiol or carboxy groups" as claimed in Claim 3 and point out to ¶ [0096] of US publication and also point out to ¶ [0100-0102] of US publication  for the radical R of the thiol-based reducing agents of formulae 1-1 or 1-2 may represent "a phenyl group optionally substituted with one or more hydroxyl, thiol or carboxy groups; or a 5- to 10-membered and preferably 9- or 10-membered bicyclic heteroaryl, comprising from |1 to 4 heteroatoms chosen from O, S or N, preferably N" and point out to ¶¶[0054-0080] of US publication for  the expressions aryl and (hetero)aryl, which are clearly defined.
In response to the above argument, ¶ [0096] of US publication and ¶ [0100-0102] of US publication  describes what is claimed, however,  picking and choosing from a “laundry list” described in the paragraphs mentioned, there is no description for the species which are within formula 1) and formula ii) for heterocyclic  and heteroaryl. Specification  describes at ¶¶[0078-0079] of US publication for  the expressions aryl and (hetero)aryl  and describes at ¶ [0080]. See below for the paragraphs.

    PNG
    media_image3.png
    670
    618
    media_image3.png
    Greyscale


However, instant specification at above paragraph does not describe ring systems which are 5-22 membered monocyclic or polycyclic  with 1-6 heteroatoms. What are the ring system  which are more than 10-22 carbons monocyclic or polycyclic with 1-6 heteroatom?

R-SH are:

Thioglycolic acid


    PNG
    media_image4.png
    102
    240
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    185
    265
    media_image5.png
    Greyscale


This is same as 2-mercapto propionic acid.

    PNG
    media_image6.png
    127
    261
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    194
    281
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    134
    284
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    181
    285
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    147
    286
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    324
    261
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    130
    285
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    101
    278
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    149
    300
    media_image14.png
    Greyscale


None of the species belong to “ heteroaryl”  claimed in claim 3 and in claim 5 for the definition of “ R”, which is ” a 5- to 10-membered  heteroaryl, comprising from 1 to 4 heteroatoms chosen from O, S or N, optionally substituted with one or more hydroxyl or thiol groups “.
The species described  which are within formula R’-S-R’’ are:



    PNG
    media_image15.png
    97
    297
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    113
    313
    media_image16.png
    Greyscale
- Thiodiglycolic acid

None of the species belong to “ heteroaryl”  claimed in claim 5 for the definition of “ R”, which is ” a 5- to 10-membered  heteroaryl, comprising from 1 to 4 heteroatoms chosen from O, S or N, optionally substituted with one or more hydroxyl or thiol groups “.




    PNG
    media_image17.png
    176
    266
    media_image17.png
    Greyscale


There is no description for  specxies under  formula R’-S-R’’, wherein R' and R" form, together with the sulfur atom which bears them, a 5- to 7-membered heterocyclic group,— which comprises from 1 to 3 heteroatoms, and which is optionally substituted with one or more (C1-C6)alkyl groups optionally substituted with one or more hydroxyl, thiol or carboxy groups “.
The two ring systems claimed in claim 7, which are dependent on claim 1 are not within the scope of claim 3 or claim 7. The two species claimed are: 




    PNG
    media_image18.png
    132
    287
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    167
    328
    media_image19.png
    Greyscale


There is no blaze marks that single out trees in a forest. In re Ruschig, 379 F.2d 990,994-95 (1967).
Therefore, the written description rejection is deemed proper for genus drawn to “ thiol-based “ reducing agents drawn to claim 1 and to dependent claims 3-6 for subgenus  explained above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
1.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation  a (hetero) aryl group optionally substituted; in particular with … carboxyl groups  “ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

2.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). This is present in claim 5 ( preferably under the definition of 5-10 membered … preferably N).
3. Claims 3, 7 are in improper Markush group. Only the last two members are connected by the  connecting operator “or” or “and”. Claim 3 recites “ and” tautomers,  thereof” instead of “ ,”.  Claim 7 recites or thiolactic acid esters and amides” . The claim should read” thioglycolic acid ester, thiolactic acid esters, thioglycolic acid amides, thiolactic acid amides”. 

Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
Applicants point out that the claims have been amended. 
In response, some claims have been amended and some claims have not been amended. Applicants are requested to look into the body of the rejection, in bold for the claims which do not comply with 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3-4, 6-9 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over combination of U. S. Patent 5,609,860 (‘860) and US 2016/0058683 (‘683). 
Patent ‘860 teaches straightening compositions for straightening the hair. Patent ‘860 at col.2, ll. 10-15 teaches 1-20% of thiol based reducing agents  and there is overlap of ranges of claim 14 which is 0.02-15% and this includes thioglycolic acid under formula  i-1 and also cysteine and various thioglycolic acid. Patent at col.2, ll. 35-48 describes various thiol-based reducing agents  which are within formula i-2. (claims 1, 3-4, 7 and 14). Patent at col.3, at line 29 teaches the pH between 3-9.5 and the claimed pH between 1-5 overlaps with the pH 3-9.5. Patent ‘860 also teaches adding solvents and the  solvents are alcohols, and polyhydric alcohols and the amount is 30-70% (claim 15).  Table 2 describes the solvents and this includes 1,2 propane diol (claims 8-9) which is also known as propylene glycol. See formulation 5 under tabled 2 for “ cysteine”.  This is drawn to claimed step (i). Patent at col.3, at ll.44-45 teaches washing with water ( rinsing step after (i) of claim 18). 

US ‘683 teaches hair straightening compositions and methods and  under example 13 teaches hair straightening  solution and teaches claimed polar solvent which is “ glycerin”. US ‘683 at ¶ 0065] teaches humectants and this includes glycerine and also polyols (also known as polyhydric alcohols) and at ¶ [0090] teaches  applying the hair composition followed by heat and the temperature is  380º F-450 ºF (193.3º C- 232 ºC, claims 1 and 22) ).  US ‘683 at ¶ [0088] teaches after applying the hair care composition applying heat with a flat hair iron  or similar heated hair-styling implement (claim  21). Thus, US ‘683 teaches claimed steps (ii) and (iii). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to straighten the hair by using cysteine of example 5 or any other reducing agents  taught by patent ‘860 and change the pH to acidic pH since patent teaches the pH can be 3-9.5 and then apply hair straightening gel using the humectant drawn to glycerine or polyols or propylene glycol or any other solvents  described in table 2 and use the amount of solvents taught by patent ‘860 and then apply heat taught by US ‘683 so that hair is straightened more  by steps (i) and( ii) followed by heat which uses flat iron to straighten the hair. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
 Applicants argue that '860 discloses a reducing composition having a pH between 8.5 and 9.2. All of the disclosed examples in '860 fall within this range. Additionally, '860 states "[i]t is undesirable when the pH value of the composition is lower than 3.0 or exceeds 9.5, because 
In response to the above argument, patent ‘860 at col.3, ll. 27-32 teaches:

    PNG
    media_image20.png
    126
    446
    media_image20.png
    Greyscale

The  pH range that is most suitable which does not cause skin or hair damage is 3-9.5. There is overlap with claimed range of 3-5 with suitable pH taught by patent ‘860. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicants point out to example 2 of the instant  specification for surprising results.
In response to the above argument, the pH in example 2 is 3.51 and this is taught by patent ‘860 to be suitable so that there is no hair damage.
Applicants argue that US '683 discloses that the amount of humectants in the applied composition shall be from 0.01% to 5% by weight at Paragraph [0066], whereas applicant discloses the amount of polar organic solvents in composition (B) to range from 30% to 100% by weight relative to the total composition of (B). 
In response to the above argument, Patent ‘860  teaches using solvents and reducing agents in single composition but does not teach applying solvent separately (step ii)  and then heating ( step iii).  Patent ‘860 teaches  polyhydric alcohols and the amount is 30-70% (claim 15).  Table 2 describes the solvents and this includes 1,2 propane diol (claims 8-9) which is also polyhydric alcohols). US ‘683 teaches glycerine and polyhydric alcohols as functional equivalents.
One of ordinary skill in the  hair care art  would certainly be motivated to straighten the hair by using cysteine of example 5 or any other reducing agents  taught by patent ‘860 and change the pH to acidic pH, which is 3-5 since this acidic pH does not cause any hair damage  because patent teaches the pH can be 3-9.5  is suitable without hair damage and then apply hair straightening gel using the humectant drawn to glycerine or polyols or propylene glycol or any other solvents  described in table 2  of patent ‘860 and use the amount of solvents taught by patent ‘860 and then apply heat taught by US ‘683 so that hair is straightened more by steps (i)  and then follow with step( ii) followed by heat which uses flat iron to straighten the hair. 
Claims 2, 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 5,609,860 (‘860) and US 2016/0058683 (‘683)as applied to claims 1, 3-4, 6-9 and 18-19, 21-22 above, and further in view of US 2012/0192888 (‘888).
References cited above do not teach the limitation of claims 2, 10-13 and 16-17 wherein a non-thiol reducing agent is applied for straightening the hair.
US ‘888 teaches process for straightening the hair and then followed by heat. See the abstract. US ‘888 teaches straightening hair using polyhydroxylated compounds at ¶ [0517] the o dihydroxy benzene, m-dihydroxy benzene and p-dihydroxy benzene of claims 2,  10-13 is within the formula VI and see ¶ [0522] for catechol and see ¶ [0623] for gallic acid (claim 13) and see ¶ [0945] for the amount which is from 1M-8M and depending on the compound the weight percent 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to straighten the hair by using cysteine of example 5 or any other reducing agents  taught by patent ‘860 and change the pH to acidic pH since patent teaches the pH can be 3-9.5 and then apply hair straightening gel using the humectant drawn to glycerine or polyols or propylene glycol or any other solvents  described in table 2 and use the amount of solvents taught by patent ‘860 and apply non-thiol based reducing agents taught by US ‘888 then apply heat taught by US ‘683 so that hair is straightened more  by steps (i) and( ii) and then by using non-thio-based reducing agents since  US ‘888 teaches that reducing agents leads to poor durability of the straightening of hair  and applying the thiol-based reduced agents followed by applying solvent and then applying non-thiol based reducing agents  followed by heat which uses flat iron  provides efficient straightening of hair. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. 
 Applicants argue that US '888 fails to cure the deficiencies of  patent '860 and US '683 because US '888 is silent as to a highly acidic straightening agent and a composition containing one or more polar solvents in an amount ranging from 30% to 100% by weight relative to the total weight of the composition.

One of ordinary skill in the  hair care art  would certainly be motivated to straighten the hair by using cysteine of example 5 or any other reducing agents  taught by patent ‘860 and change the pH to acidic pH, which is 3-5 since this acidic pH does not cause any hair damage  because patent teaches the pH can be 3-9.5  is suitable without hair damage and then apply hair straightening gel using the humectant drawn to glycerine or polyols or propylene glycol or any other solvents  described in table 2  of patent ‘860 and use the amount of solvents taught by patent ‘860 and apply non-thiol based reducing agents taught by US ‘888 then apply heat taught by US ‘683 so that hair is straightened more by steps (i)  and then follow with step ( ii) then apply heat taught by US ‘683 so that hair is straightened more  by steps (i) and ( ii) and then by using non-thio-based reducing agents since US ‘888 teaches that reducing agents leads to poor durability of the straightening of hair. One of ordinary skill in the hair care would apply the thiol-based reduced agents followed by applying solvent and then applying non-thiol based reducing agents  followed by heat which uses flat iron  provides efficient straightening of hair. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619